Silvers, Chief Judge,
dissenting.
I must respectfully disagree with the conclusion of my colleagues that there is a third jurisdictional requirement under the Administrative Procedure Act when a case is appealed to the district court. In addition to the two requirements for perfection of jurisdiction set forth in Neb. Rev. Stat. § 84-917(2)(a) (Reissue 1994), i.e., the filing of the petition in the district court within 30 days and service of summons within 30 days of the filing of the petition, my colleagues have found that the service of “a request for preparation of the official record upon the agency within thirty days of the filing of the petition” is also a jurisdictional requirement.
In the case at hand, Payne filed his request for preparation of the record before the NEOC more than 60 days after the timely filing of his petition. The majority distinguishes Maurer v. Weaver, 213 Neb. 157, 328 N.W.2d 747 (1982), on the ground that the form of § 84-917(2) then in effect did not require a party to serve a request upon the agency to prepare a transcript. That may be true; however, the version of § 84-917(2)(a) and (4) *976which my colleagues construe was in effect on July 8, 1994, when the Supreme Court decided James v. Harvey, 246 Neb. 329, 518 N.W.2d 150 (1994). The Supreme Court there said: “The filing of the petition and the service of summons are the two actions that are necessary to establish jurisdiction pursuant to the Administrative Procedure Act, Neb. Rev. Stat. §§ 84-901 to 84-920 (Reissue 1987 & Cum. Supp. 1992).” 246 Neb. at 332, 518 N.W.2d at 152. Referencing Maurer v. Weaver, supra, the court in James also said: “Our holding that the filing of the transcript is not jurisdictional still applies ...” 246 Neb. at 332, 518 N.W.2d at 153. I would hold that consequently, the filing of the request for preparation of the record is also not jurisdictional.